
	

115 HR 773 IH: Department of Defense Managed Print Services Utilization Act of 2017
U.S. House of Representatives
2017-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		1st Session
		H. R. 773
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2017
			Ms. Meng introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To require the Department of Defense to utilize managed print services.
	
	
		1.Short title
 This Act may be cited as the Department of Defense Managed Print Services Utilization Act of 2017.2.FindingsCongress finds the following:(1)On December 5, 2016, Craig Whitlock and Bob Woodward of the Washington Post published an article entitled Pentagon Buries Evidence of $125 Billion in Bureaucratic Waste (Article).(2)In this article, Whitlock and Woodward made public the Defense Business Board report Transforming DOD’s Core Business Processes for Revolutionary Change (Report).(3)Recommendations on page 22 of the report state that a move to managed print services presents a 20–30% savings opportunity which would save the American taxpayer millions of dollars annually.3.Managed print servicesThe Secretary of Defense shall, to the extent practicable, pursue managed print services within the Department of Defense.
